Citation Nr: 1639886	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-26 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma, bronchitis, and chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son-in-law


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from August 1955 to September 1955.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, but came to the Board from the Atlanta, Georgia RO.

In November 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was previously before the Board in January 2016.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a respiratory disorder, to include asthma, bronchitis, and COPD, that is due to a disease or injury in service.  



CONCLUSION OF LAW

The criteria for establishing service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2011.  The claim was last adjudicated in June 2016.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, written statements of the Veteran, and the VA examination report.  

The Veteran's service treatment and service personnel records are unavailable.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule as well as a heightened obligation to assist the claimant in the development of his case.  In this case, the Veteran was notified in July 2011, February 2013, and July 2015 that the RO was unable to locate his service treatment records and encouraged him to provide alternative documents which could substitute for medical records to include buddy statements.  The Veteran indicated that he does not possess any additional military medical records.   

The Veteran was also afforded a VA hearing with the undersigned in November 2015.  During the hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015).

Pursuant to the January 2016 Board remand, VA obtained additional VA treatment records and afforded the Veteran a VA examination.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999). 

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Analysis

The Veteran asserts that he began to suffer from asthma during his active duty service, that he was given a medical discharge for asthma, and that the disorder has persisted to the present.  Because the Veteran's service treatment and service personnel records are unavailable, VA cannot verify these assertions.  

During the November 2015 hearing, the Veteran testified that he put off going to a doctor after separation from service.  The first medical record of a respiratory complaint is in a private treatment record from April 2003, 48 years after the Veteran's active duty service.  The Veteran reported asthma and a history of smoking.  The treatment provider's assessment was COPD.  Subsequent private treatment records also noted the Veteran's report of a history of asthma but diagnosed COPD.  VA treatment records list asthma, bronchitis, and COPD on the list of the Veteran's active problems but do not note a medical diagnosis of or pertinent clinical findings of asthma.  

The Veteran was afforded a VA examination in April 2016.  The examiner diagnosed COPD and emphysema, explaining that COPD is an umbrella term that includes emphysema.  The examination report included a February 2016 X-ray that showed COPD and no acute cardiopulmonary processes.  The report also included an August 2011 pulmonary consultation in which the Veteran reported a 150 pack year history of smoking and a family history of asthma and COPD.  The examiner also explained that an April 2016 pulmonary function test (PFT) described a picture of emphysema, not asthma, and that any bronchitis was transitory and likely due to emphysema.  

The examiner opined that it was less likely than not that the Veteran's COPD was incurred in or caused by any in-service injury, event, or illness.  The examiner's rationale was that emphysema is usually the direct result of a prolonged history of cigarette smoking and the Veteran has an extensive history of smoking.  

The examiner also made an incidental finding that, even if the Veteran was medically discharged due to asthma, the Veteran's short term of active service meant asthma was likely a pre-existing condition.  Ordinarily, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304.  However, to be "noted at entrance into service," a condition must be recorded in an examination report.  Id.  Given the absence of any service treatment records, the presumption of soundness is therefore not for application.  In addition, because there is no evidence of a medical diagnosis of asthma after service, the Board finds that no further development is warranted regarding the examiner's incidental finding of a preexisting condition.  

The only evidence in favor of the Veteran's claim that he suffered from asthma in service that has persisted to the present consists of his own statements.  During the hearing, the Veteran's son-in-law testified that he had known the Veteran for 34 years and knew him to have asthma, but was not clear as to whether this observation applied to the entire time he had known the Veteran.  Even in the best possible interpretation, this would only describe the existence of asthma-like symptoms as early as 1981, 26 years after the Veteran's active service.  

The Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's and other lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Veteran does not allege that his injury had its onset during or was aggravated by combat, the Board need not take his lay statements alone as sufficient proof of an in-service injury.  38 U.S.C.A. § 1154(b) (West 2014).  The Board may take the lack of contemporaneous medical records into account when weighing a veteran's lay evidence.  See Buchanan, 451 F.3d at 1336.  The passage of many years between service discharge and medical documentation of a claimed disability is also evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Based on the record above, the Board finds that the Veteran's assertions of persistent asthma from 1955 to the present are not credible.  It is not credible that a condition severe enough to lead to a medical discharge within three weeks of entrance into active duty service would go unreported and untreated for nearly 50 years thereafter.  Moreover, the record contains no mention of COPD prior to the April 2003 private treatment record, which was again nearly 50 years after the end of the Veteran's active service.  

Further, there is no record of a medical diagnosis of asthma, as opposed to a notation of the Veteran's report of a history of asthma, at any time since filing the instant claim for benefits in June 2011.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Because the preponderance of the evidence is thus against finding that the Veteran suffered from COPD during his active duty service and there is no evidence that his current COPD is otherwise related to active duty service or that he has a current diagnosis of asthma, entitlement to service connection for a respiratory disorder is denied.  


ORDER

Entitlement to service connection for a respiratory disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


